aterim Decision #2110

MATTER OF LEBLANC
In Visa Petition Proceedings
LOS—N-12900
Decided by Regional Commissioner November 26, 1971
The statute does not require that the beneficiary of a visa petition to accord
nonimmigrant classification as an intra-company transferee under section
101(a) (15) (L) of the Immigration and Nationality Act, as amended, be
coming to an existing office, branch or other establishment of his employer
in order that the petition may be approved. While there may be a question
as to whether or not the petitioning company actually has an established
and existing affiliate in the United States at this time, where, as the record in the instant case shows, the petitioner has acquired physical premises necessary to its functions here which evidences the bona fides of its
intended operation in this country, the petition may be approved if otherwise approvable.
ON BEHALF OF PETITIONER: Paul Gutman, Esquire
1900 Avenue of the Stars, Suite 1060
Los Angeles, California 90067

This case comes before the Regional Commissioner on appeal
from the decision of the District Director, Los Angeles, who denied the petition on October 7, 1971, stating in pertinent part
that: "Inasmuch as the services of the beneficiary are requested
to participate in the organization of the United States branch,
not yet in existence, it is concluded that the beneficiary does not
meet the criteria for classification as intra-company transferee
under section 101(a) (15) (L) of the Act, as amended."
The petitioner, Thriftmart Ltd., is a corporation organized and
existing under the laws of the province of Ontario, Canada, since
1964, intending to conduct its business in the State of California
under the name of Cosmetiques Herbelle. It intends to promote
the door-to-door retail sales of cosmetics on credit as it has been
doing in Canada. The petitioner has submitted a certificate of
qualification certifying the petitioner, dba Cosmetiques Herbelle,
as a Canadian corporation qualified to transact intrastate business
in California. The petition was filed on October 7, 1971, under

Interim Decision #2110
section 101 (a) (15) (L) of the Act seeking the services of the beneficiary as an intra-company transferee.
The beneficiary is a 26-year-old married male, a native and citizen of Canada. The petitioner has stated that beneficiary "has
unique, peculiar and specialized knowledge and talent in the
screening, recruiting, contracting with and training of persons to
participate in a sales program selling cosmetics marketed by petitioner. Mr. LeBlanc has been employed by petitioner for more
than four years and, in respect of the last year and a half, has
had full charge of screening, recruiting, contracting with and
training sales personnel and has supervised sales of our products
for the entire western Canadian area."
The petitioner states that the beneficiary is to be employed in
California for twelve months at $200.00 a week with "override
commission" and will be hiring and training sales personnel to
sell cosmetics on credit.
Section 101 (a) (15) (L) of the Act describes an intra-company
transferee as follows:
An alien, who immediately preceding the time of his application for admission into the United States, has been employed continuously for one year by
a firm or corporation or other legal entity or an affiliate or subsidiary
thereof and who seeks to enter the United States temporarily in order to
continue to render his services to the same employer or a subsidiary or affiliate thereof in a capacity that is managerial, executive or involves specialized knowledge....

In support of the petition, the petitiorier submitted a statement
dated September 24, 1971, stating that at the present time there
were no employees in the proposed Los Angeles affiliate branch
but that "It is intended that Mr. LeBlanc set up the Los Angeles
branch office. Currently the address of the petitioner is that of
petitioner's firm of accountants until such time as a formal
branch office facility can be established by Mr. LeBlanc. It is intended that the beneficiary will come to the United States to participate in the establishment and commencement of business in
Los Angeles."
On appeal, counsel for petitioner concedes that at the time the
petition was filed there were no employees in the "proposed" Los
Angeles branch office and that it had been petitioner's intention
to use the beneficiary "to set up the Los Angeles office." He goes
on to state that "since that time conditions have changed significantly and materially justifying reconsideration of petitioner's
petition and of the District Director's decision."
Counsel now states that the petitioner has leased an office and
warehouse in Los Angeles and, as evidence, has submitted copy of
817

erim Decision #2110
'Standard Form Business Property Lease" dated November 8,
11, and showing the lease to start January 1, 1972, and run for
'ee years. An addenda to the lease indicates that the petitioner
Ly have limited access to the premises prior to January 1, 1972,
on the signing of the lease. Counsel also states that petitioner
s employed an "American national" resident of California as
,s California manager in full charge of petitioner's office in the
iited States and who will supervise the conduct and activities
the beneficiary."
Counsel then states that "Petitioner is in the process of establing its inventory of merchandise for marketing and sale in
ilifornia which merchandise, upon receipt from time to time,
ill be stored in petitioner's warehouse facilities at the above
)ted address. As a consequence petitioner can now be deemed to
an operating branch of petitioner's Canadian based business
ith physical and managerial facilities and with active, resident
Lanagement. All that beneficiary will be doing will be the reruiting and training of a sales force to facilitate what has now
ecome a going business of applicant."
The statute requires that the beneficiary, immediately precedIg the filing of the petition, had been employed continuously for
ne year by petitioner and that he seek to enter the United States
emporarily in order to continue to render his services to the
ame employer, the petitioner, or a subsidiary or affiliate in a Caiacity that is managerial, executive or involves special knowldge.
The statute does not require that the beneficiary be coming to
,n existing office, branch or other establishment of his employer
n order that the petition may be approved. While there may be a
[uestion as to whether or not the petitioning company actually
ias an established and existing affiliate in the United States at
his time, where, as the record in this case shows, the petitioner
las acquired physical premises necessary to its functions here
Nhich evidences the bona fides of its intended operation in this
:ountry, the petition may be approved if otherwise approvable.
The record shows that beneficiary had been employed for more
than a year in Canada by the petitioner in the recruiting, hiring
and training of sales personnel in door-to-door credit sales techniques which requires and involves specialized knowledge, and
that he is expected to perform the same services for an affiliate
branch in the United States.
On careful review, we find that the beneficiary qualifies as an
intra-company transferee and is eligible for classification under

Interim Decision #2110
section 101(a) (15) (L) of the Act. The appeal will be sustained
and the petition granted.
ORDER: It is ordered that the appeal be sustained and the petition granted.

819

